Name: Commission Regulation (EEC) No 2996/90 of 17 October 1990 amending Regulation (EEC) No 2377/80 on special detailed rules for the application of the system of import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: European Union law;  foodstuff;  tariff policy;  animal product
 Date Published: nan

 18 . 10 . 90 Official Journal of the European Communities No L 286/ 17 COMMISSION REGULATION (EEC) No 2996/90 of 17 October 1990 amending Regulation (EEC) No 2377/80 on special detailed rules for the application of the system of import and export licences in the beef and veal sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 15 (2) thereof, Whereas Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the applica ­ tion of the system of import and export licences in the beef and veal sector (3), as last amended by Regulation (EEC) No 2690/90 (4), lays down detailed rules for the import quota of certain high-quality beef from the United States of America and Canada ; Whereas, in view of the monthly allocation of quantities, licence applications should relate to a quantity less than or equal to the quantity available for the month in which the applications are lodged ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2377/80 is amended as follows : (a) In Article 12 ( 1 ), 'Regulation (EEC) No 263/81 ' is replaced by 'Regulation (EEC) No 3948/89' ; (b) In Article 12 (1 ) (a), 'quarter' is replaced by 'month'. Article 2 This Regulation shall enter into force on 1 November 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 October 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 61 , 4. 3. 1989, p. 43. (3) OJ No L 241 , 13 . 9. 1980, p. 5. ( ¦) OJ No L 256, 20. 9. 1990, p. 19.